Citation Nr: 0519478	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  01-03 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected degenerative disc disease of 
L1-L4.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This appeal came before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Los 
Angeles, California.

In October 2003, the appeal was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
development directed by the Board was accomplished to the 
extent possible, and the claim has been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of L1-L4 
demonstrates severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief.  

2.  At no time has the veteran's service-connected 
degenerative disc disease of L1-L4 been manifested by 
unfavorable ankylosis of the entire thoracolumbar spine.

3.  The veteran has not submitted evidence showing that his 
service-connected degenerative disc disease of L1-L4 is 
productive of incapacitating episodes having a total duration 
of at least six weeks but less than twelve weeks during the 
past 12 months.

4.  Cervical disc disease is related to an incident of 
service.




CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 40 percent rating, 
and not higher, for degenerative disc disease of L1-L4 have 
been met.  38 U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. 
§§4.1, 4.7, 4.71a, Diagnostic Code 5293 (2003), 5243 (2004).

2.  Cervical disc disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1154(b) (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  

Regarding the claim for service connection for a cervical 
spine disorder, there is no prejudice to the veteran in 
deciding the claim at this time.  VA has satisfied its duty 
to notify and assist to the extent necessary to allow for a 
full grant of this claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

With regard to the issue of entitlement to higher rating for 
degenerative disc disease of the lumbar spine, VA satisfied 
the duty to notify by means of letters to the veteran dated 
in November 2002 and February 2004.  The veteran was told of 
what was required to substantiate his claim, of his and VA's 
respective duties, and was asked to submit relevant evidence 
in his possession.  

The letters, required following the passage of the VCAA, were 
not mailed to the appellant prior to the initial RO 
adjudication of his claim.  Any defect in this regard is 
harmless error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
The appellant did not provide any additional evidence in 
response to the letters that was not fully considered by the 
RO in the subsequent adjudication contained in the 
supplemental statements of the case (SSOC).  An additional 
letter was sent to the veteran in March 2005, again 
requesting he submit or inform VA of any additional evidence 
in support of his appeal.  There is simply no indication that 
disposition of his claim would have been different had he 
received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
VA records dated through July 2004 and service medical 
records have been obtained.  In this case, no additional 
records were identified by appellant following the VCAA 
letter, though he was specifically asked to identify health 
care providers.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the veteran was provided 
examinations in January 2000, May 2003 and March 2004.  The 
Board observes that the findings contained in the VA 
examination reports adequately address all potential 
criteria.  Thus, additional examination or testing is not 
warranted prior to Board review.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  


II.  Service connection for a  cervical spine disorder

The evidence shows that the veteran currently has 
degenerative disc disease of the cervical spine.  It also 
shows that he served as a combat engineer in Vietnam and 
injured his back in 1968 when a truck he was riding in struck 
a land mine.  He was treated for injury to the lumbar spine.  
Service connection was granted for degenerative disc disease 
L1-L4 in a March 2000 rating decision.  In the same decision, 
service connection was denied for cervical disc disease.  The 
veteran asserts that his cervical disc disease is related to 
his lumbar disc disease, and that it was also incurred when 
he fell of the truck in 1968.  

The key question in this case is whether the current cervical 
disc disease is related to his injury in service or to his 
lumbar disc disease.  The competent evidence shows that the 
current cervical disc disease is related to service.  

Service personnel records reflect that he served as a combat 
engineer, and that he was awarded the Purple Heart, Vietnam 
Service Medal and the Vietnam Campaign Medal.

Service medical records are negative for cervical disc 
disease or complaints or findings related to the cervical 
spine.  On separation medical examination performed in 
February 1969, no abnormalities were noted with respect to 
the musculoskeletal system.

VA medical records are negative for cervical disc and spine 
problems until 1998.  In February 1999, the veteran reported 
that he had chronic low back and neck pain for the past 30 
years.  

The veteran was afforded a VA orthopedic examination in 
January 2000 by a medical doctor.  He reported a 30 year 
history of low back and cervical spine pain related to his 
injury in service.  He explained that the cervical spine pain 
was less severe than the lumbar spine pain.  The pertinent 
diagnosis was degenerative disc disease C3-4, C5-6, C6-7, 
radiculopathy, left upper extremity.  The examiner, who had 
reviewed the file, opined that the cervical disc disease 
could be consistent with an old injury.  

At a VA general medical examination performed by a 
physician's assistant (PA) in later January 2000, the veteran 
reported the same history.  The PA reviewed the earlier 
doctor's report and commented that it was thorough.  The PA 
opined that the chronic cervical spine pain secondary to C5-
6, C4-5 discogenic disc disease was likely related to old 
trauma.  

The veteran underwent an additional VA orthopedic evaluation 
in May 2003.  The examiner reviewed the claims folder.  He 
noted the veteran's history of injury in 1968 in Vietnam, and 
a head injury as well.  He reported increasing neck pain over 
the years.  The pertinent assessment was degenerative disc 
disease of the cervical spine, which was definitely related 
to his injuries sustained in the military in 1968.  

The veteran underwent an additional VA orthopedic evaluation 
in March 2004.  The examiner reviewed the claims folder.  He 
noted the veteran's history of injury in 1968 in Vietnam.  He 
reported neck pain of recent onset, beginning six to eight 
years earlier.  The examiner observed that the veteran did 
not recall neck injury at the time of the 1968 accident nor 
did he recall hurting or straining the neck at the time.  The 
pertinent assessment was degenerative arthritis and 
degenerative disc disease of the cervical spine, which did 
not appear to be related to his injury sustained in the 
military in 1968.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110.  Service incurrence will be 
presumed for certain chronic diseases, including arthritis, 
if manifest to a compensable degree within the year after 
active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).

The Board makes its determination while mindful that in the 
case of a combat veteran who alleges that a disease or injury 
is service connected, the burden of the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in or 
aggravated by combat service is lightened by 38 U.S.C.A. § 
1154(b).  That statute sets forth a three-step analysis.  
First, it must be determined whether there is satisfactory, 
lay or other evidence of service incurrence or aggravation of 
such injury or disease.  Second, it must be determined 
whether the evidence is consistent with the circumstances, 
conditions, or hardships of such service.  If these two 
inquiries are met, the Secretary shall accept the veteran's 
evidence as sufficient proof of service connection, even if 
no official record of such incurrence exists.  If both of 
these inquiries are satisfied, a factual presumption arises 
that the alleged injury or disease is service connected.  
Third, it must be determined whether the Government has met 
its burden of rebutting the presumption of service connection 
by "clear and convincing evidence to the contrary."  Collette 
v. Brown, 82 F.3d 389 (1996).

Concerning the first two steps of the above-mentioned 
analysis, the Board notes that because the veteran is a 
combat veteran, his assertions are sufficient to establish 
that he sustained a neck injury during combat, even though no 
official record of this event exists.  38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (1996).  The Board further 
finds satisfactory lay evidence of service incurrence of a 
cervical spine injury and that the evidence for this fact is 
consistent with the circumstances, conditions, or hardships 
of such service.  It is certainly possible the veteran hit 
his neck when he fell and hurt his back.  Concerning the 
third step, however, it would appear that the veteran would 
prevail as to the ultimate issue, service connection for 
cervical disc disease, in the absence of clear and convincing 
evidence to the contrary.  However, in Caluza v. Brown, 7 
Vet. App. 498 (1995), the United States Court of Appeals for 
Veterans Claims (Court) determined that the use of the phrase 
"service connection" in that statute refers to proof of 
service incurrence or aggravation, rather than to the legal 
standard for entitlement to payment for disability.  Thus, 
the Board must still determine whether the evidence favoring 
service connection is at least in equipoise.

Service medical records are negative for cervical disc 
disease or injury, and the first post-service medical 
evidence of a diagnosis is dated in 1998, almost 30 years 
after separation from service.  However, three VA 
examinations reveal diagnoses of cervical disc disease 
related to service.  The diagnoses were based on the combat 
history as related by the veteran which history the Board 
finds credible.  The opinion contained in the 2004 VA 
examination is based on a premise that the veteran does not 
remember neck injury at the time of the land mine accident.  
With the exception of that examination, the veteran has 
steadfastly maintained that he has suffered with cervical 
pain for the past 30 years since the incident.  Thus, it is 
unclear whether the veteran's statement at the time of the 
2004 examination was misconstrued.  The Board finds the 
earlier examination reports to be more probative as to the 
presence of the pain ultimately related to cervical disc 
disease.  

The evidence is evenly balanced as to whether the veteran's 
current cervical disc disease was caused by any incident of 
service.  Thus the benefit-of-the-doubt rule applies, and 
service connection for the cervical disc disease is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  Increased initial rating for lumbar spine

During the veteran's service, he injured his back during the 
aforementioned land mine accident.  In a March 2000 rating 
decision, the RO granted service connection for degenerative 
disc disease, lumbar spine, L1-4, and assigned a 20 percent 
disability rating, effective from February 1999.  The veteran 
filed a notice of disagreement with that rating decision, 
claiming the condition was more than 20 percent disabling.  

The Board has reviewed all the medical evidence in this case, 
including the VA examinations and medical records.  The Board 
will summarize the relevant evidence where appropriate.

Unlike in claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, the Board will consider the proper 
evaluation to be assigned for the lumbar degenerative disc 
disease from the time period beginning with the grant of 
original service connection, pursuant to Fenderson, supra.

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome (IDS).  
67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine. 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for IDS.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.  

In a November 2002 letter, the veteran was provided notice of 
the amended regulations and given a 60-day opportunity to 
submit additional evidence or argument.  He was apprised of 
the latter changes in a December 2004 SSOC.  38C.F.R. § 
20.903(c).  The veteran has not responded with additional 
evidence.  Therefore, there is no prejudice to the veteran by 
this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41 (2004); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (2004).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2004).

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Guimond v. Brown, 6 Vet. App. 69, 72 (1993).  
The Board must account for the evidence that it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).

The veteran's service-connected degenerative disc disease is 
rated under Diagnostic Codes 5010-5292.  The hyphenated 
diagnostic code indicates traumatic arthritis under 
Diagnostic Code 5010 and moderate limitation of the lumbar 
spine under Diagnostic Code 5292.  38 C.F.R. § 4.27 (2004).  
The Board will consider whether an increased rating can be 
granted under either of these diagnostic codes (old and 
revised criteria), as well as consider any other potentially 
applicable diagnostic codes.

The maximum schedular rating for lumbosacral strain under 
Diagnostic Code 5292 is 40 percent, which contemplates severe 
limitation of motion of the lumbar spine.  A 40 percent 
rating is also warranted under Diagnostic Code 5295 for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, 
Diagnostic Codes 5292, 5295 (2003).

Under Diagnostic Code 5293, a 60 percent disability rating is 
warranted for pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief. See 38 C.F.R. 4.71a, Diagnostic 
Code 5293 (2002).  A precedent opinion of VA's Office of 
General Counsel, VAOPGCPREC 36-97 (1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  A 40 percent rating 
is warranted when symptoms are severe, with recurring attacks 
and intermittent relief.  Also, favorable ankylosis of the 
lumbar spine is rated at 40 percent, while unfavorable 
ankylosis is rated at 50 percent.  38 C.F.R. Part 4, 
Diagnostic Codes 5293, 5289 (2003). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

As will be explained, the evidence of record does show that 
the veteran's disc disease has reached the level of a severe, 
but not pronounced, impairment.  

VA treatment records from 1999 to July 2004 show complaints 
of daily back pain radiating into the lower extremities, as 
well as stiffness.  

In January 2000, the veteran presented himself for a VA 
examination of the spine with complaints of progressive back 
pain.  He stated that it had gotten to the point where he was 
incapacitated and could not lift or work.  He could not walk 
over one block without severe pain.  He reported weakness and 
numbness in the legs, greater in the left leg.  He denied 
incoordination or fatigue of the legs, or bladder or bowel 
dysfunction.  He said that he had not worked in the past year 
due to back pain and left leg numbness.

On examination, there was tenderness in the lumbar 
paraspinous muscles with some tightness.  There was abnormal 
flattening or loss of lordosis.  Neurologically, he had 
decreased sensation to light touch over the L3 dermatome in 
the left knee.  Otherwise, it was full from the L1 to S1 in 
the nerve distribution bilaterally.  There was 5/5 muscle 
strength in all major muscle groups in the lower extremities.  

Range of motion was 0 extension to 50 degrees forward 
flexion, both with pain.  Lateral bending was 10 degrees to 
the left and right, with pain.  Rotation was 10 degrees to 
the left and right, with pain.  Lumbar x-rays revealed 
diffuse degenerative disc disease which is severe at L1-2, 
L2-3, and L3-4 with spondylolisthesis at L5-S1, grade I, and 
a degenerative scoliosis of the entire lumbar spine.  The 
impression was degenerative disc disease diffusely at the 
lumbar spine, severe, spondylolisthesis L5-S1, degenerative 
scoliosis of the lumbar spine and radiculopathy of the left 
lower extremity.  

A general examination by a physician's assistant conducted 
two days later revealed the veteran was refusing medications 
for his back pain.  He reported he had been out of work for 
18 months from his job as a carpenter due to back problems.  
He complained of bilateral buttock pain and left leg 
numbness.  Back examination revealed no apparent scoliosis on 
forward flexion and pain to palpation over the paravertebral 
muscles.  No motor deficits were noted but there were sensory 
deficits in the anterior thigh and left foot.  The pertinent 
diagnosis was degenerative joint disease of the lumbosacral 
spine and mild scoliosis.  

The veteran was afforded an additional examination in May 
2003.  He reported spine stiffness and paresthesia in the 
legs, aggravated by exertion.  He reported he was taking 
Ibuprofen 800 mg three times per day and Tylenol 3 for acute 
exacerbation.  He reported four to six acute exacerbations of 
the back per month.  

Physical examination revealed normal gait.  Range of motion 
was forward flexion to 30 degrees, extension to 5 degrees, 
lateral flexion to 10 degrees and rotation to 30 degrees each 
side.  Pain was noted at the ends of all movement.  Straight 
leg raising was limited to 45 degrees with marked tightness 
of the hamstrings.  Reflexes were normal.  Muscle strength 
was 5/5.  Sensation in the left side was diminished but this 
did not follow a particular dermatome.  Babinski was 
negative.  Dorsal pulses were normal.  The diagnosis was 
advanced degenerative disc disease of the lumbar spine and 
facet joint arthritis of the lumbar spine, along with mild 
lumbar scoliosis to the right.  

The veteran was afforded an additional VA examination in 
March 2004.  Range of motion included forward flexion to 45 
degrees, extension to 5 degrees, lateral bending and rotation 
to 10 degrees bilaterally.  He had negative straight leg 
raising.  He had antalgic gait.  He had normal reflexes and 
no Babinski sign.  Deep tendon reflexes in the lower 
extremities in the patella and Achilles tendon were normal.  
Strength was 5/5 and he had normal pulses.  Sensation was 
decreased to light touch in the right leg not specific to any 
dermatome.  There was no palpable tenderness of the lumbar 
spine or increased paraspinous muscle tone.  Range of motion 
was limited secondary to pain but no to instability, 
incoordination, lack of endurance or fatigability.  X-rays 
were reviewed.  The assessment was degenerative arthritis and 
disc disease of the lumbar spine.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).

The medical evidence does not show motor strength impairment, 
postural abnormalities, or muscular atrophy.  Review of the 
evidence of record also shows that the veteran has denied any 
difficulty with bowel or bladder control.  However, the 
examination findings, when combined with the aforementioned 
treatment records, warrant a 40 percent rating.  The 
neurological findings shows some increase in the severity of 
the veteran's IDS.  The veteran's service-connected 
lumbosacral disease meets the level of a severe disability 
under former Diagnostic Code 5293.  

However, the veteran's disc disease has not progressed to the 
point where it interferes with his neurological functioning.  
The results on VA examinations disclose some decreased 
sensation to light touch, however, the veteran had normal 
muscle strength and normal reflexes.  Deep tendon reflexes in 
the lower extremities were normal.  These findings do not 
persuade the Board that the veteran's disability is 
productive of pronounced IVD, as there is an overwhelming 
amount of evidence showing that there is no pronounced 
disease.  Rather, the evidence shows no more than severe 
disease, with little intermittent relief.  VA treatment 
records are consistent with this assessment.  

A 60 percent disability rating contemplates little 
intermittent relief.  This is not the case as described by 
the veteran or as indicated in the medical record.  
Furthermore, VA treatment record do not suggest frequent 
treatment for such a disability, with a gap in treatment for 
these problems at present.  The medical evidence shows that 
the veteran, although consistently experiencing some level of 
pain and related symptoms, does have intermittent relief.  

Based on a review of the evidence of record, the Board finds 
that while the evidence supports a grant of 40 percent for 
severe intervertebral disc syndrome under Diagnostic Code 
5293, the preponderance of the evidence is against the claim 
for an increased rating for the veteran's disability.  A 60 
percent evaluation for his lumbar disc disease under 
Diagnostic Code 5293 is not warranted.

Consideration of other diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or evidence of complete ankylosis, 
meaning immobility, of the lumbar spine (Diagnostic Code 
5286).  38 C.F.R. § 4.71a (2003).  Thus, they do not provide 
a basis for a higher rating.  

The regulations regarding the evaluation of IDS were revised, 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2004).  
Assignment of a 40 percent rating for IDS is warranted when 
there are incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  Assignment of a 60 percent rating for IDS is 
warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. 

The revised schedule does not provide for an evaluation in 
excess of 40 percent in this case.  The veteran's reported 
episodes of increased radicular pain do not meet the level of 
"incapacitating episodes," as defined by the revised 
criteria.  During his 2003 examination, the veteran responded 
to questioning by stating that he experienced 4 or 6 episodes 
of increased pain per month, but the evidence of record does 
not show that he has ever been ordered to bed by a doctor.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine applies to diagnostic 
codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating IDS Based on Incapacitating Episodes.  Diagnostic 
Code 5243 is for lumbosacral or cervical strain.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................ 
...................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................ 
................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........ .10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.

Note 2 provides, in part, that for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

For the period beginning September 26, 2003, IDS is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  As discussed above, the evidence of 
record does not show that the veteran has had an 
incapacitating episode lasting at least 6 weeks during the 
past 12 months.  Therefore, a higher evaluation is not 
available based on incapacitating episodes.

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion, and under the new criteria, the veteran would not be 
entitled to a higher evaluation.  As for a rating based on 
lumbar spine range of motion, the veteran would arguably meet 
the criteria for a 40 percent rating under the revised 
schedule.  He has exhibited forward flexion of the lumbar 
spine to 30 degrees or less only one time, during the 2003 
examination.  There is no medical evidence diagnosing 
ankylosis of the entire thoracolumbar spine to warrant an 
evaluation in excess of 40 percent.  The record clearly shows 
that the veteran maintains an active range of motion of the 
lumbar spine, albeit limited.  

As noted above, the orthopedic manifestations would warrant a 
40 percent rating under the new schedule.  The Board has 
considered the presence of any chronic neurological 
manifestations that would allow for a separate disability 
rating.  The medical evidence shows that veteran's service-
connected low back disability causes some decreased sensation 
to light touch in the lower extremities.  However, muscle 
strength and reflexes of the lower extremities have 
consistently been normal.  The veteran's disability has not 
progressed to the point where it interferes with his 
neurological functioning.  There have been no objective 
findings amounting to mild incomplete paralysis, so as to 
warrant a separate rating(s).  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.    

Therefore, the revised General Rating Formula for Diseases 
and Injuries of the Spine would not provide a rating higher 
than the 40 percent being granted under the old schedule.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  There is no 
medical evidence sufficient to warrant an increased rating 
such as incapacitating episodes of disc disease or more 
severe limitation of motion under the amended criteria.  
Therefore, the Board finds that the 40 percent disability 
rating is appropriate under the old criteria.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran complained of pain associated with his low 
back disability, the Board does not find that the disability 
attributable to the low back problems resulted in functional 
disability in excess of that contemplated in the currently 
assigned 40 percent rating.  The medical evidence shows that 
range of motion was limited secondary to pain, but no 
instability, incoordination, lack of endurance or 
fatigability.  Muscle strength of the lower extremities has 
consistently been normal, with only minimal neurological 
findings.  Any such impairment is contemplated by the 
assignment of the 40 percent disability rating.  As noted 
above, there have been no findings of ankylosis of the 
thoracolumbar spine.  The currently assigned 40 percent 
disability rating is assigned to compensate the veteran for 
his complaints of pain.  Any pain affecting function of the 
low back is not shown to a degree beyond that contemplated by 
the current schedular evaluation assigned to this disability, 
as reflected by the medical findings of record which included 
objective findings of pain, and do not meet the criteria for 
a rating in excess of 40 percent.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, the rating schedule in this case does 
not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996). 


ORDER

Service connection for cervical disc disease is granted.  

A disability rating of 40 percent, but no more, for 
degenerative disc disease of L1-L4 is granted, subject to the 
rules governing the award of monetary benefits.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


